IS 4d (Rev. 09/19)

purpose of initiating the civil docket sheet.

L. (a) PLAINTIFFS
HOLT TEXAS, LTD.

(b) County of Residence of First Listed Plaintiff

Case 5:20-cv-01112 Document 1-1 Filed 09/17/20 Page 1 of1

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local miles of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

Bexar

(EXCEPT IN U.S. PLAINTIFF CASES)

o Wad ag tt nays (Fi atid Nama, Address, and Telephone Number)

CALDWELL EAST & FINLAYSON PLLC
One Riverwalk Place, Suite 1825

7OGN_ St Mary's Street

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

DEFENDANTS

NOTE:

Attorneys (if Known)
Daniel (Pp &

 

Law Offices of Daniel P. O°
630 BroadwaySan Antonio, Texas 78215

AGCO CORPORATION

County of Residence of First Listed Defendant

i

(IN US. PLAINTIFF CASES ONLY)

Gonner, P.C.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

ConnorTexas Bar No. 1518300

 

 

 

 

  
 

 

 

 

 

 

 

 

IL BASIS OF JURISDICTION (piace an "x" in One Box Only) WI. CITEZENSHIP OF PRINCIPAL PARTIES (Piace an “WX” in One Box for Plaintiff
{for Diversity Cases Only) and One Box for Defendant)
OL U.S. Government O 3 Federal Question PTF DEF PYF Deir
Plaintiff (U.S. Government Not a Party) Citizen of This State {1 1 Incarporated or Principal Place o4 4
of Business In This State
O2 US. Government O 4 Diversity Citizen of Another State 7 2 OO 2 Incorporated avd Principal Place g5 O5
Defendant (Indicate Citizenship of Parties in Item Hi) of Business In Another State
Citizen or Subject ofa O3 OF 3 Foreign Nation o6 6
Foreign Country
Iv. NATURE OF SUIT (Place a an “x” jt One Box Only) Click here for: Nature of Suit Code Descriptions,
[EES CONTRACT == PORTS * “RORFEITURE/PENALTY = “BANKRUPTCY 2255 OTHER STATUTES
CG 110 Insurance PERSONAL INJURY PERSONALINJURY {0 625 Drug Related Seizure O 422 Appeal 28 USC 158 OF 375 False Claims Act
C120 Marine OF 310 Airpiane 0 365 Personal injury - of Property 21 USC 881 [0 423 Withdrawal G 376 Qui Tam G1 USC
07 130 Miller Act OG 315 Airplane Product Product Liability OC 690 Other 28 USC 157 3729(a)}
O 140 Negotiable Instrument Liability C] 367 Health Care/ Gi 400 State Reapportionment
C1) 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical = PROPERTY RIGHTS | CF 410 Antitrust
& Enforcement of Judgment Slander . Personal Injury OF 820 Copyrights CF 430 Banks and Banking
C] i51 Medicare Act O 330 Federal Employers’ Product Liability G1 830 Patent CF 450 Commerce
CI #52 Recovery of Defaulted Liability O 368 Asbestos Personal 4 835 Patent - Abbreviated CF 460 Deportation
Student Loans © 340 Marine Injary Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) C1 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
O) (53 Recovery of Overpayment Liability PERSONAL PROPERTY [2 oA BOR “SOCIAL SECURITY =] 01 480 Consumer Credit
of Veteran's Benefits 1 350 Motor Vehicle 0 370 Other Fraud 0) 710 Fair Labor Standards O 861 HIA (1395) (15 USC 1681 or 1692)
OD 160 Stockholders’ Suits O 355 Motor Vehicle G 371 Truth in Lending Act O) 862 Black Lung (923) &F 485 Telephone Consumer
4190 Other Contract Praduct Liability G 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (4050) Protection Act
9°195 Contract Product Liability |O 360 Other Personal Property Damage Relations CO! 864 SSID Title XVI CF 490 Cable/Sat TY
G 196 Franchise Injury 1 385 Property Damage @ 740 Railway Labor Act CF 865 RSI (405(g)} {7 850 Secutities/Commodities/
OF 362 Perscnal Injury - Product Liability C) 751 Family and Medical Exchange
Medical Malpractice Leave Act (7 890 Other Statutory Actions
LoS] REAL PROPERTY 2022) 252 CIVIL RIGHTS ©": PRISONER PETITIONS “| 790 Other Labor Litigation “FEDERAL TAX SUITS =] 891 Agricultural Acts
G 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: G 791 Employee Retirement © 870 Taxes (U.S. Plaintiff 0 893 Environmental Matters

OF 220 Foreclosure

G 23) Rent Lease & Ejectment
G 240 Tarts to Land

CF 245 Tort Product Liability
CF 290 All Other Reai Property

 

CO 441 Voting

O 442 Employment

O 443 Housing!
Accommodations

G 445 Amer. w/Disabilities -
Employment

C1 446 Amer. w/Disabilities -
Other

G 448 Edueatzon

 

O) 463 Alien Detainee
G 510 Motions to Vacate
Sentence
CG 530 General
OG 435 Death Penalty
Other:

0 540 Mandamus & Other

OF 550 Civil Rights

G 555 Prison Condition

Ci 560 Civil Detainee -
Conditions of
Confinement

Tncome Security Act

or Defendant)
OC) 87£ IRS-Third Party
26 USC 7609

 

IMMIGRATION =).

 

C] 462 Naturalization Application
G 465 Other insmigration
Aations

 

 

 

O 895 Freedom of Informatian
Act

O 896 Arbitration

0 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

O 950 Constitutionality of
State Statutes

 

VY. ORIGIN (Place an “x” in

Ol Originat
Proceeding

VI. CAUSE OF ACTION

PK2 Removed from
State Court

One Box Onky)

C) 3) Remanded from
Appellate Court

Cl) 4 Reinstated or

Reopened
(specify

C2 5 Transferred from
Another District

Transfer

Cite the ay ae tug Oe. Ra you rey {Do nat cite Jurisdictional statutes snless diversity):

O 6 Multidistrict
Litigation -

 § Multidistrict
Litigation «
Direct File

 

 

 

 

 

 

 

 

 

 

Brief ee cause; +
Fon fe Soom kyr

VIL REQUESTED IN GiiecK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cy.P. JURY DEMAND: O Yes (INo
VITL RELATED CASE(S) - are ee am oe

IF ANY (See bistructiongy: JUDGE \eske \ =e ea ALA DOCKET NUMBER . a :

SIGNATURE OF APTOREY 0 OF REC rey me ALO
FOR ate re any
RECEEPT # AMOUNT JUDGE MAG, JUDGE

 

 
